In the Supreme Court of Georgia



                                           Decided: November 17, 2014


         S15Y0115.IN THE MATTER OF MARY J. WORKMAN.

      PER CURIAM.

      This disciplinary matter is before the Court on the petition for voluntary

discipline filed by Respondent Mary J. Workman (State Bar No. 776625)

pursuant to Bar Rule 4-227 (b) (2) before the issuance of a formal complaint. By

this petition, Workman seeks to resolve four pending grievances and agrees to

accept a reprimand for her multiple admitted violations of Rule 1.4 of the

Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). While the

maximum sanction for such a violation is a public reprimand, we agree to accept

the Respondent’s request that this matter be resolved with a Review Panel

Reprimand with conditions, as is recommended by the State Bar.

      In her petition, Workman, who has been a member of the State Bar since

1979, admits that in 2011 four clients retained her to represent them in their

separate legal matters, paying her retainers ranging from $350 to $3,000.

Workman admits that she did not adequately communicate with these four
clients, causing at least three of them to have to hire new counsel to handle their

matters. Workman claims that none of these clients’ legal rights was ultimately

harmed by her actions, that she has apologized to each client, and that she has

begun repaying each client a small amount monthly as reimbursement for the

fees paid to her. She notes, however, that one client has obtained a judgment

against her and has refused to accept her monthly payments.

      Workman admits that by her conduct she has repeatedly violated Rule 1.4

and that she has a prior disciplinary history, having received an Investigative

Panel Reprimand in 2003. In mitigation, she asserts that the failure to

communicate with these clients was caused in part by a combination of physical

ailments that she began experiencing in late 2010 and pre-existing emotional

issues. These conditions culminated in a multi-day hospital stay in 2013. Since

then, however, Workman claims to have received appropriate medical treatment

to address her physical ailments and is continuing to manage her emotional

issues with the help of a therapist. Although Workman is now taking care of her

conditions, she admits that the combination of ailments not only interfered with

her ability to fully serve her clients, but also increased her expenses and

decreased her ability to earn income, thereby depleting her financial resources.

                                        2
Also in mitigation, Workman asserts that her failures to communicate did not

stem from any dishonest or selfish motive, that she is remorseful and has

apologized to her clients, that she has made a timely and good faith effort to

make restitution and/or repay any losses by establishing and making payments

under a repayment plan, that she has made full and free disclosure of her

physical and emotional conditions to the disciplinary board and this Court, that

she has had a productive and successful 35-year career as a lawyer, and that she

is known to be a person of character and integrity within the Bar.

      Workman asserts that based on negotiations with the State Bar’s Office

of General Counsel, she agrees to accept a reprimand as discipline for her

violations. In addition, she agrees to the following conditions: (1) that she

execute a promissory note in favor of each of the four clients for the full amount

they paid to her and that she repay those notes pursuant to a payment plan

(Workman acknowledges that the one client has returned her payments, but she

nevertheless agrees to repay that client); (2) that she consult with the Law

Practice Management Section of the Bar within 60 days after the Court’s Order

and follow its recommendations concerning her law practice; and (3) that for a

period of one year, her treating psychiatrist and any other therapist who may

                                        3
treat her will provide quarterly reports to the Bar.

      After our review of the record, we agree to accept Workman’s petition for

voluntary discipline and agree that a Review Panel reprimand with the above-

described conditions is appropriate discipline for Workman’s admitted

violations of Rule 1.4. See In the Matter of King, 289 Ga. 457 (712 SE2d 70)

(2011). Accordingly, we hereby order that Workman receive a Review Panel

reprimand in accordance with Bar Rules 4-102 (b) (4) and 4-220 (b).

      Petition for voluntary discipline accepted. Review Panel reprimand with

conditions. All the Justices concur.




                                        4